﻿

﻿

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

﻿

CHANGE IN CONTROL SEVERANCE AGREEMENT

﻿

This Change in Control Severance Agreement (the “Agreement”) is made and entered
into by and between Kevin Corcoran (“Executive”) and Pacific Biosciences of
California, Inc., a Delaware corporation (the “Company”), effective as of
September 9, 2010 (the “Effective Date”).

﻿

RECITALS

﻿

1.       It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change in control. The
Board of Directors of the Company (the “Board”) recognizes that such
considerations can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of such a termination of
employment or the occurrence of a Change in Control (as defined herein) of the
Company.

﻿

2.       The Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with an incentive to continue his
employment and to motivate Executive to maximize the value of the Company for
the benefit of its stockholders.

﻿

3.       The Board believes that it is imperative to provide Executive with
certain severance benefits upon Executive’s termination of employment in
connection with a Change in Control. These benefits will provide Executive with
enhanced financial security, incentive and encouragement to remain with the
Company.

﻿

4.       Certain capitalized terms used in the Agreement are defined in Section
6 below.

﻿

AGREEMENT

﻿

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

﻿

1.       Term of Agreement. This Agreement will have an initial term of three
(3) years commencing on the Effective Date (the “Initial Term”). On the third
anniversary of the Effective Date, this Agreement will renew automatically for
additional one (1) year terms (each an “Additional Term”), unless either party
provides the other party with written notice of non-renewal at least sixty (60)
days prior to the date of automatic renewal. Notwithstanding the foregoing
provisions of this paragraph, if a Change in Control occurs when there are fewer
than twelve (12) months remaining during the Initial Term or an Additional Term,
the term of this Agreement will extend automatically through the date that is
twelve (12) months following the effective date of the Change in Control. If
Executive becomes entitled to benefits under Section 3 during the term of this
Agreement, the 



CORCORAN COC.DOC

--------------------------------------------------------------------------------

 



Agreement will not terminate until all of the obligations of the parties hereto
with respect to this Agreement have been satisfied.

﻿

2.       At-Will Employment. The Company and Executive acknowledge that
Executive’s employment is and will continue to be at-will, as defined under
applicable law.

﻿

3.       Severance Benefits.

﻿

(a)       Termination without Cause or Other than Death or Disability or
Resignation for Good Reason Within Twelve Months Following a Change in Control.
If on or within twelve (12) months following a Change in Control, the Company
terminates Executive’s employment with the Company for a reason other than Cause
or Executive’s death or Disability or Executive resigns for Good Reason, then,
in each case subject to Section 4, Executive will receive the following
severance from the Company:

﻿

(i)        Base Salary Severance. Executive will receive continuing payments of
severance at a rate equal to Executive’s base salary rate, less applicable
withholdings, as in effect immediately prior to Executive’s termination of
employment (unless such termination occurs as a result of clause (ii) of the
definition of “Good Reason” under Section 6(d) below, in which case the amount
will be equal to Executive’s base salary as in effect immediately prior to such
reduction) or, if greater, as in effect immediately prior to the Change in
Control, for six (6) months from the date of such termination of employment, to
be paid periodically in accordance with the Company’s normal payroll policies.

﻿

(ii)       Equity. One hundred percent (100%) of the unvested portion of the
Executive’s then-outstanding equity awards (the “Awards”) will immediately vest
and, to the extent applicable, become exercisable, as of the date of such
termination. The Awards will remain exercisable, to the extent applicable,
following Executive’s termination for the period prescribed in the applicable
equity plan and agreement for each Award.

﻿

(iii)      Continued Employee Benefits. If Executive elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) for Executive and Executive’s eligible dependents (as
applicable), within the time period prescribed pursuant to COBRA, the Company
will reimburse Executive for, or pay directly on Executive’s behalf, the COBRA
premiums for such coverage (at the coverage levels in effect immediately prior
to Executive’s termination of employment) until the earlier of (A) a period of
six (6) months from the last date of employment of the Executive with the
Company, or (B) the date upon which Executive and/or Executive’s eligible
dependents becomes covered under similar plans.

﻿

(b)       Other Termination. If Executive’s employment with the Company
terminates other than as set forth in Section 3(a) above, then (i) all vesting
will terminate immediately with respect to Executive’s outstanding Awards, (ii)
all payments of compensation by the Company to Executive hereunder will
terminate immediately (except as to amounts already earned), and (iii) Executive
will only be eligible for severance benefits in accordance with the Company’s
established policies, if any, as then in effect.



-2-

--------------------------------------------------------------------------------

 



(c)       Exclusive Remedy. In the event of a termination of Executive’s
employment as set forth in Section 3(a) of this Agreement, the provisions of
Section 3 are intended to be and are exclusive and in lieu of and supersede any
other rights or remedies to which Executive or the Company otherwise may be
entitled, whether at law, tort or contract or in equity, or under this Agreement
(other than the payment of accrued but unpaid wages, as required by law, and any
unreimbursed reimbursable expenses). Executive will be entitled to no benefits,
compensation or other payments or rights upon termination of employment other
than those benefits expressly set forth in Section 3 of this Agreement.

﻿

4.       Conditions to Receipt of Severance

﻿

(a)       Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a separation agreement and release of claims in a form acceptable to
the Company (the “Release”), which must become effective and irrevocable no
later than the sixtieth (60th) day following Executive’s termination of
employment (the “Release Deadline”). If the Release does not become effective
and irrevocable by the Release Deadline, Executive will forfeit any right to
severance payments or benefits under this Agreement. No severance payments and
benefits under Section 3 of this Agreement will be paid or provided until the
Release becomes effective and irrevocable, and any such severance payments and
benefits otherwise payable between the date of Executive’s termination of
employment and the date the Release becomes effective and irrevocable will be
paid on the date the Release becomes effective and irrevocable.

﻿

(b)       Confidential Information and Invention Assignment Agreements.
Executive’s receipt of any payments or benefits under Section 3 will be subject
to Executive continuing to comply with the terms of any confidential information
and invention assignment agreement executed by Executive in favor of the Company
and the provisions of this Agreement.

﻿

(c)       Section 409A.

﻿

(i)        Notwithstanding anything to the contrary in this Agreement, no
severance payments or benefits payable to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, is considered deferred compensation under Internal Revenue
Code Section 409A (together, the “Deferred Payments”) will be payable until
Executive has a “separation from service” within the meaning of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”).
Similarly, no severance payable to Executive, if any, pursuant to this Agreement
that otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.

﻿

(ii)       Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by Section
4(c)(iii). Except as required by Section 4(c)(iii), any installment payments
that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the 



-3-

--------------------------------------------------------------------------------

 



sixtieth (60th) day following Executive’s separation from service and the
remaining payments shall be made as provided in this Agreement.

﻿

(iii)      Further, if Executive is a “specified employee” within the meaning
of Section 409A at the time of Executive’s separation from service (other than
due to death), any Deferred Payments that otherwise are payable within the first
six (6) months following Executive’s separation from service will become payable
on the first payroll date that occurs on or after the date six (6) months and
one (1) day following the date of Executive’s separation from service. All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, in the event of Executive’s death following Executive’s
separation from service but prior to the six (6) month anniversary of
Executive’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
the Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

﻿

(iv)       Any amount paid under this Agreement that satisfies the requirements
of the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above. Any amount paid under this Agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments for
purposes of clause (i) above.

﻿

(v)        The foregoing provisions are intended to comply with, or be exempt
from, the requirements of Section 409A so that none of the severance payments
and benefits to be provided under the Agreement will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply or be exempt. Executive and the Company agree to work
together in good faith to consider amendments to the Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A. In no event will the Company reimburse
Executive for any taxes that may be imposed on Executive as result of Section
409A.

﻿

5.Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 5, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits under Section 3 will be either:

﻿

(a)       delivered in full, or

﻿

(b)       delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code,



-4-

--------------------------------------------------------------------------------

 



whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, reduction will occur in the
following order: (i) reduction of cash payments; (ii) cancellation of awards
granted “contingent on a change in ownership or control” (within the meaning of
Code Section 280G), (iii) cancellation of accelerated vesting of equity awards;
(iv) reduction of employee benefits. In the event that acceleration of vesting
of equity award compensation is to be reduced, such acceleration of vesting will
be cancelled in the reverse order of the date of grant of Executive’s equity
awards.

﻿

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to the Change in Control (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.

﻿

6.       Definition of Terms. For purposes of this Agreement, the following
terms referred to in this Agreement will have the following meanings:

﻿

(a)       Cause.  “Cause” means (i) conviction of any felony; (ii) conviction of
any crime involving moral turpitude or dishonesty that causes, or is likely to
cause, material harm to the Company; (iii) participation in a fraud or willful
act of dishonesty against the Company that causes, or is likely to cause,
material harm to the Company; (iv) intentional and material damage to the
Company’s property; or (v) material breach of the Company’s Proprietary
Information and Inventions Agreement.

﻿

(b)       Change in Control. “Change in Control” means the occurrence of any of
the following:

﻿

(i)        A change in the ownership of the Company which occurs on the date
that any one person, or more than one person acting as a group (“Person”),
acquires ownership of the stock of the Company that, together with the stock
held by such Person, constitutes more than 50% of the total voting power of the
stock of the Company; provided, however, that for purposes of this subsection
(i), the acquisition of additional stock by any one Person, who is considered to
own more than 50% of the total voting power of the stock of the Company will not
be considered a Change in Control; or



-5-

--------------------------------------------------------------------------------

 



(ii)       A change in the effective control of the Company which occurs on the
date that a majority of members of the Board (each, a “Director”) is replaced
during any twelve (12) month period by Directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election. For purposes of this subsection (ii), if any Person
is considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Change in Control; or

﻿

(iii)      A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

﻿

For purposes of this definition of Change in Control, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.

﻿

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

﻿

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

﻿

(c)       Disability. “Disability” means Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.



-6-

--------------------------------------------------------------------------------

 



(d)       Good Reason. “Good Reason” means Executive’s termination of employment
within thirty (30) days following the expiration of any cure period (discussed
below) following the occurrence of one or more of the following, without
Executive’s express written consent: (i) a material reduction of Executive’s
duties, authority, or responsibilities, relative to Employee’s duties,
authority, or responsibilities as in effect immediately prior to such reduction;
provided,  however, that a reduction in duties, authority, responsibilities
solely by virtue of the Company being acquired and made part of a larger entity
(for example, where Executive retains essentially the same responsibility and
duties of the subsidiary, business unit or division substantially containing the
Company’s business following a Change in Control) shall not constitute “Good
Reason”; (ii) a material reduction by the Company in Executive’s annualized base
pay as in effect immediately prior to such reduction (in other words, a
reduction of more than ten percent (10%) of Executive’s annualized base
compensation in any one year, other than a reduction applicable to executives
generally that does not adversely affect Executive to a greater extent than
other similarly situated executives); (iii) the relocation of Executive’s
principal place of performing his or her duties as an employee of the Company by
more than fifty (50) miles; or (iv) the failure of the Company to obtain the
assumption of this Agreement by a successor. In order for an event to qualify as
Good Reason, Executive must not terminate employment with the Company without
first providing the Company with written notice of the acts or omissions
constituting the grounds for “Good Reason” within ninety (90) days of the
initial existence of the grounds for “Good Reason” and a reasonable cure period
of not less than thirty (30) days following the date of such notice.

﻿

(e)       Section 409A Limit.  “Section 409A Limit” means the lesser of two (2)
times: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401 of the Code for the year in which
Executive’s employment is terminated.

﻿

7.       Successors.

﻿

(a)       The Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

﻿

(b)       Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.



-7-

--------------------------------------------------------------------------------

 



8.       Notice.

﻿

(a)       General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the General Counsel of the Company.

﻿

(b)       Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 8(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice). The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Good Reason will not waive any
right of Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing Executive’ s rights hereunder.

﻿

9.       Miscellaneous Provisions.

﻿

(a)       No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any such payment
be reduced by any earnings that Executive may receive from any other source.

﻿

(b)       Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

﻿

(c)       Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

﻿

(d)       Entire Agreement. This Agreement constitutes the entire agreement of
the parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties, including but not limited to the offer
letter entered into between Executive and the Company (and for the avoidance of
doubt, including but not limited to any terms under such offer letter providing
for accelerated vesting of any equity awards upon certain terminations within 12
months following a change of control of the Company), with respect to the
subject matter hereof. No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in writing and



-8-

--------------------------------------------------------------------------------

 



signed by duly authorized representatives of the parties hereto and which
specifically mention this Agreement.

﻿

(e)       Choice of Law. The validity, interpretation, construction, and
performance of this Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions). Any claims
or legal actions by one party against the other arising out of the relationship
between the parties contemplated herein (whether or not arising under this
Agreement) will be commenced or maintained in any state or federal court located
in San Mateo County, California, and Executive and the Company hereby submit to
the jurisdiction and venue of any such court.

﻿

(f)       Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

﻿

(g)       Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

﻿

(h)       Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

﻿

﻿

﻿

o  O  o

﻿





-9-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

﻿

﻿

﻿

COMPANY

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

 

﻿

 

 

 

﻿

 

 

 

﻿

By:

/s/ Hugh Martin

 

﻿

 

Hugh Martin

 

﻿

 

 

 

﻿

Title:  

Chief Executive Officer

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

EXECUTIVE

By:

/s/ Kevin Corcoran

 

﻿

 

Kevin Corcoran

 

﻿

 

 

 

﻿

Title:  

Vice President, Software Development

 

﻿

 

 

 

﻿

 

 

 

﻿

﻿



-10-

--------------------------------------------------------------------------------